DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a previous interview with Attorney David J. Pereira on 08/09/2022.  A summary of said interview was attached in the previous notice of allowability of 08/30/2022.

The application has been amended as follows: 
                                                 In the Claims
3.	Cancel claims 1, 5, 8 and 9 from the application.
	In claim 2, line 2, replace “according to claim 1” with --according to claim 7--.
	In claim 2, line 3, replace “a maximum load for the inorganic blanket” with --a maximum load for the at least one inorganic fiber blanket--.
	In claim 3, line 2, replace “according to claim 1” with --according to claim 7--.
	In claim 4, line 2, replace “according to claim 2” with --according to claim 3--.
	In claim 6, line 2, replace “according to claim 5” with --according to claim 7--.
	In claim 7, at the middle of line 7, replace “shot of size 45 µm or greater is 3% or 
Smaller” with --shot of size 45 µm or greater is 3% or less--.
	In claim 7, lines 14-15, replace “the at least one inorganic fiber blanket includes a plurality of the inorganic fiber blankets” with -- the at least one inorganic fiber blanket includes a plurality of inorganic fiber blankets--.

Allowable Subject Matter
4.	Claims 2-4, 6 and 7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed for the same reasons as indicated in the previous office action mailed on 02/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733